Citation Nr: 0524475	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  04-03 069A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial rating greater than 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel






INTRODUCTION

The veteran had active military service from April 1976 to 
April 1980. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which granted the veteran service connection for 
PTSD, and assigned a 30 percent rating.  

Although the appellant had been scheduled for a 
videoconference hearing in August 2004, she indicated in July 
2004 that she wished to withdraw said hearing.  


REMAND

In this instance, the veteran underwent a VA examination on 
May 14, 2004.  Although the examination was conducted for the 
veteran's TDIU claim which is not before the Board, the 
findings from the examination are relevant to the veteran's 
PTSD claim.  However, the RO never prepared a supplemental 
statement of the case (SSOC) discussing the examination 
findings pursuant to 38 C.F.R. § 19.31.  

If the evidence had been obtained after the claim had been 
forwarded to the Board, then a waiver letter could have been 
solicited pursuant to 38 C.F.R. § 19.37(b) and Chairman's 
Memorandum, No. 01-05-09 (May 25, 2005).  However, since the 
evidence was obtained while the claim was still at the RO 
(the examination report was made part of the record in June 
2004, but the veteran's claim was not forwarded to the Board 
until September 2004), an SSOC should have been prepared 
pursuant to 38 C.F.R. § 19.31.  Accordingly, the veteran's 
claim must be remanded for the following action:
 
The RO should review the VA examination 
conducted on May 14, 2004 and 
readjudicate the appellant's claim of 
entitlement to a higher initial rating 
than 30 percent for PTSD.  She should be 
furnished an SSOC regarding her claim, 
which includes a summary of the 
additional evidence submitted, especially 
the aforementioned examination report, 
any additional applicable laws and 
regulations, and the reason for the 
decision.  The veteran must be given the 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




